13‐1837‐cr (L) 
United States v. Newman and Chiasson 




                                        In the
             United States Court of Appeals
                          For the Second Circuit
                             ________ 
                                   
                        August Term, 2013 
                                   
               Nos. 13‐1837‐cr (L), 13‐1917‐cr (con)  
                                   
                    UNITED STATES OF AMERICA, 
                             Appellee, 
                                   
                                 v. 
                                   
              TODD NEWMAN, ANTHONY CHIASSON, 
                       Defendants‐Appellants, 
                                   
  JON HORVATH, DANNY KUO, HYUNG G. LIM, MICHAEL STEINBERG, 
                            Defendants.1 
                             ________ 
                                   
          Appeal from the United States District Court 
              for the Southern District of New York. 
         No. 12 CR 121(RJS) ― Richard J. Sullivan, Judge. 
                                    ________ 
                                         
                             Argued: April 22, 2014 
                           Decided: December 10, 2014 
                                    ________ 
                                                           
1 The Clerk of Court is directed to amend the caption as set forth above. 
2                                                Nos. 13‐1837‐cr; 13‐1917‐cr 
 



           Before: WINTER, PARKER, and HALL, Circuit Judges. 
                                    ________ 
                                          
       Defendants‐appellants Todd Newman and Anthony Chiasson 
appeal  from  judgments  of  conviction  entered  on  May  9,  2013,  and 
May 14, 2013, respectively, in the United States District Court for the 
Southern  District  of  New  York  (Richard  J.  Sullivan,  J.)  following  a 
six‐week  jury  trial  on  charges  of  conspiracy  to  commit  insider 
trading  and  insider  trading  in  violation  of  18  U.S.C.  §  371,  sections 
10(b) and 32 of the Securities Exchange Act of 1934,  SEC Rules 10b‐5 
and  10b5‐2,  and  18  U.S.C.  §  2.    Because  the  Government  failed  to 
present sufficient evidence that the defendants willfully engaged in 
substantive insider trading or a conspiracy to commit insider trading 
in  violation  of  the  federal  securities  laws,  we  reverse  Newman  and 
Chiasson’s convictions and remand with instructions to dismiss the 
indictment as it pertains to them with prejudice.  

                                  ________ 

                     STEPHEN  FISHBEIN  (John  A.  Nathanson,  Jason  M. 
                     Swergold, on the brief), Shearman & Sterling LLP, 
                     New  York,  NY,  for  Defendant‐Appellant  Todd 
                     Newman. 

                     MARK  F.  POMERANTZ  (Matthew  J.  Carhart; 
                     Alexandra A.E. Shapiro, Daniel J. O’Neill, Jeremy 
                     Licht,  Shapiro,  Arato  &  Isserles  LLP,  New  York, 
                     NY;  Gregory  R.  Morvillo,  Morvillo  LLP,  New 
                     York,  NY  on  the  brief),  Paul,  Weiss,  Rifkind, 
                     Wharton  &  Garrison  LLP,  New  York,  NY,  for 
                     Defendant‐Appellant Anthony Chiasson. 

                     ANTONIA  M.  APPS  (Richard  C.  Tarlowe,  Micah 
                     W.J. Smith, Brent S. Wible, on the brief), Assistant 
3                                               Nos. 13‐1837‐cr; 13‐1917‐cr 
 



                     United States Attorneys for Preet Bharara, United 
                     States  Attorney,  Southern  District  of  New  York, 
                     New York, NY, for Appellee. 

                     Ira  M.  Feinberg,  Jordan  L.  Estes,  Hagan  Scotten, 
                     Hogan Lovells US LLP, New York, NY; Joshua L. 
                     Dratel, Law Offices of Joshua L. Dratel, P.C., New 
                     York, NY, for Amicus Curiae National Association of 
                     Criminal Defense Lawyers. 

                                  ________ 

BARRINGTON D. PARKER, Circuit Judge: 

       Defendants‐appellants Todd Newman and Anthony Chiasson 
appeal  from  judgments  of  conviction  entered  on  May  9,  2013,  and 
May 14, 2013, respectively in the United States District Court for the 
Southern  District  of  New  York  (Richard  J.  Sullivan,  J.)  following  a 
six‐week  jury  trial  on  charges  of  securities  fraud  in  violation  of 
sections  10(b)  and  32  of  the  Securities  Exchange  Act  of  1934  (the 
“1934  Act”),  48  Stat.  891,  904  (codified  as  amended  at  15  U.S.C.  §§ 
78j(b), 78ff), Securities and Exchange Commission (SEC) Rules 10b‐5 
and  10b5‐2  (codified  at  17  C.F.R.  §§  240.10b‐5,  240.10b5‐2),  and  18 
U.S.C. § 2, and conspiracy to commit securities fraud in violation of 
18 U.S.C. § 371.   

       The  Government  alleged  that  a  cohort  of  analysts  at  various 
hedge  funds  and  investment  firms  obtained  material,  nonpublic 
information  from  employees  of  publicly  traded  technology 
companies,  shared  it  amongst  each  other,  and  subsequently  passed 
this  information  to  the  portfolio  managers  at  their  respective 
companies.    The  Government  charged  Newman,  a  portfolio 
manager  at  Diamondback  Capital  Management,  LLC 
(“Diamondback”),  and  Chiasson,  a  portfolio  manager  at  Level 
4                                              Nos. 13‐1837‐cr; 13‐1917‐cr 
 



Global  Investors,  L.P.  (“Level  Global”),  with  willfully  participating 
in  this  insider trading  scheme  by  trading  in  securities  based  on  the 
inside  information  illicitly  obtained  by  this  group  of  analysts.    On 
appeal,  Newman  and  Chiasson  challenge  the  sufficiency  of  the 
evidence as to several elements of the offense, and further argue that 
the district court erred in failing to instruct the jury that it must find 
that  a  tippee  knew  that  the  insider  disclosed  confidential 
information in exchange for a personal benefit.  

       We agree that the jury instruction was erroneous because we 
conclude that, in order to sustain a conviction for insider trading, the 
Government must prove beyond a reasonable doubt that the tippee 
knew  that  an  insider  disclosed  confidential  information  and  that  he 
did  so  in  exchange  for  a  personal  benefit.    Moreover,  we  hold  that 
the  evidence  was  insufficient  to  sustain  a  guilty  verdict  against 
Newman  and  Chiasson  for  two  reasons.    First,  the  Government’s 
evidence  of  any  personal  benefit  received  by  the  alleged  insiders 
was  insufficient  to  establish  the  tipper  liability  from  which 
defendants’  purported  tippee  liability  would  derive.    Second,  even 
assuming  that  the  scant  evidence  offered  on  the  issue  of  personal 
benefit  was  sufficient,  which  we  conclude  it  was  not,  the 
Government  presented  no  evidence  that  Newman  and  Chiasson 
knew that they were trading on information obtained from insiders 
in violation of those insiders’ fiduciary duties.   

      Accordingly,  we  reverse  the  convictions  of  Newman  and 
Chiasson on all counts and remand with instructions to dismiss the 
indictment as it pertains to them with prejudice. 

                             BACKGROUND 

       This case arises from the Government’s ongoing investigation 
into  suspected  insider  trading  activity  at  hedge  funds.    On  January 
18,  2012,  the  Government  unsealed  charges  against  Newman, 
5                                              Nos. 13‐1837‐cr; 13‐1917‐cr 
 



Chiasson, and several other investment professionals.  On February 
7, 2012, a grand jury returned an indictment.  On August 28, 2012, a 
twelve‐count  Superseding  Indictment  S2  12  Cr.  121  (RJS)  (the 
“Indictment”)  was  filed.    Count  One  of  the  Indictment  charged 
Newman, Chiasson, and a co‐defendant with conspiracy to commit 
securities fraud, in violation of 18 U.S.C. § 371. Each of Counts Two 
through Five charged Newman and each of Counts Six through Ten 
charged Chiasson with securities fraud, in violation of sections 10(b) 
and 32 of the 1934 Act, SEC Rules 10b‐5 and 105b‐2, and 18 U.S.C. § 
2.    A  co‐defendant  was  charged  with  securities  fraud  in  Counts 
Eleven and Twelve. 

       At  trial,  the  Government  presented  evidence  that  a  group  of 
financial  analysts  exchanged  information  they  obtained  from 
company  insiders,  both  directly  and  more  often  indirectly.  
Specifically,  the  Government  alleged  that  these  analysts  received 
information  from  insiders  at  Dell  and  NVIDIA  disclosing  those 
companies’ earnings numbers before they were publicly released in 
Dell’s  May  2008  and  August  2008  earnings  announcements  and 
NVIDIA’s  May  2008  earnings  announcement.    These  analysts  then 
passed the inside information to their portfolio managers, including 
Newman  and  Chiasson,  who,  in  turn,  executed  trades  in  Dell  and 
NVIDIA  stock,  earning  approximately  $4  million  and  $68  million, 
respectively, in profits for their respective funds.     

       Newman and Chiasson were several steps removed from the 
corporate insiders and there was no evidence that either was aware 
of  the  source  of  the  inside  information.    With  respect  to  the  Dell 
tipping  chain,  the  evidence  established  that  Rob  Ray  of  Dell’s 
investor  relations  department  tipped  information  regarding  Dell’s 
consolidated  earnings  numbers  to  Sandy  Goyal,  an  analyst  at 
Neuberger  Berman.  Goyal  in  turn  gave  the  information  to 
Diamondback  analyst  Jesse  Tortora.    Tortora  in  turn  relayed  the 
6                                              Nos. 13‐1837‐cr; 13‐1917‐cr 
 



information  to  his  manager  Newman  as  well  as  to  other  analysts 
including  Level  Global  analyst  Spyridon  “Sam”  Adondakis.  
Adondakis  then  passed  along  the  Dell  information  to  Chiasson, 
making Newman and Chiasson three and four levels removed from 
the inside tipper, respectively.   

       With  respect  to  the  NVIDIA  tipping  chain,  the  evidence 
established  that  Chris  Choi  of  NVIDIA’s  finance  unit  tipped  inside 
information  to  Hyung  Lim,  a  former  executive  at  technology 
companies  Broadcom  Corp.  and  Altera  Corp.,  whom  Choi  knew 
from  church.    Lim  passed  the  information  to  co‐defendant  Danny 
Kuo, an analyst at Whittier Trust.  Kuo circulated the information to 
the group of analyst friends, including Tortora and Adondakis, who 
in  turn  gave  the  information  to  Newman  and  Chiasson,  making 
Newman and Chiasson four levels removed from the inside tippers. 

       Although  Ray  and  Choi  have  yet  to  be  charged 
administratively,  civilly,  or  criminally  for  insider  trading  or  any 
other  wrongdoing,  the  Government  charged  that  Newman  and 
Chiasson  were  criminally  liable  for  insider  trading  because,  as 
sophisticated  traders,  they  must  have  known  that  information  was 
disclosed by insiders in breach of a fiduciary duty, and not for any 
legitimate corporate purpose. 

       At the close of evidence, Newman and Chiasson moved for a 
judgment  of  acquittal  pursuant  to  Federal  Rule  of  Criminal 
Procedure  29.    They  argued  that  there  was  no  evidence  that  the 
corporate  insiders  provided  inside  information  in  exchange  for  a 
personal benefit which is required to establish tipper liability under 
Dirks  v.  S.E.C.,  463  U.S.  646  (1983).    Because  a  tippee’s  liability 
derives  from  the  liability  of  the  tipper,  Newman  and  Chiasson 
argued  that  they  could  not  be  found  guilty  of  insider  trading.  
Newman  and  Chiasson  also  argued  that,  even  if  the  corporate 
7                                              Nos. 13‐1837‐cr; 13‐1917‐cr 
 



insiders  had  received  a  personal  benefit  in  exchange  for  the  inside 
information,  there  was  no  evidence  that they  knew  about any  such 
benefit.    Absent  such  knowledge,  appellants  argued,  they  were  not 
aware  of,  or  participants  in,  the  tippers’  fraudulent  breaches  of 
fiduciary  duties  to  Dell  or  NVIDIA,  and  could  not  be  convicted  of 
insider trading under Dirks.  In the alternative, appellants requested 
that  the  court  instruct  the  jury  that  it  must  find  that  Newman  and 
Chiasson knew that the corporate insiders had disclosed confidential 
information for personal benefit in order to find them guilty.   

        The  district  court  reserved  decision  on  the  Rule  29  motions.  
With  respect  to  the  appellants’  requested  jury  charge,  while  the 
district  court  acknowledged  that  their  position  was  “supportable 
certainly  by  the  language  of  Dirks,”  Tr.  3595:10‐12,  it  ultimately 
found  that  it  was  constrained  by  this  Court’s  decision  in  S.E.C.  v. 
Obus, 693 F.3d 276 (2d Cir. 2012), which listed the elements of tippee 
liability  without  enumerating  knowledge  of  a  personal  benefit 
received  by  the  insider  as  a  separate  element.    Tr.  3604:3‐3605:5.  
Accordingly, the district court did not give Newman and Chiasson’s 
proposed  jury  instruction.    Instead,  the  district  court  gave  the 
following instructions on the tippers’ intent and the personal benefit 
requirement:  

       Now, if you find that Mr. Ray and/or Mr. Choi had a fiduciary 
       or  other  relationship  of  trust  and  confidence  with  their 
       employers,  then  you  must  next  consider  whether  the 
       [G]overnment  has  proven  beyond  a  reasonable  doubt  that 
       they  intentionally  breached  that duty  of  trust and  confidence 
       by  disclosing  material[,]  nonpublic  information  for  their  own 
       benefit. 

Tr. 4030. 
8                                                        Nos. 13‐1837‐cr; 13‐1917‐cr 
 



      On  the  issue  of  the  appellants’  knowledge,  the  district  court 
instructed the jury: 

        To meet its burden, the [G]overnment must also prove beyond 
        a  reasonable  doubt  that  the  defendant  you  are  considering 
        knew  that  the  material,  nonpublic  information  had  been 
        disclosed  by  the  insider  in  breach  of  a  duty  of  trust  and 
        confidence.  The  mere  receipt  of  material,  nonpublic 
        information  by  a  defendant,  and  even  trading  on  that 
        information, is not sufficient; he must have known that it was 
        originally  disclosed  by  the  insider  in  violation  of  a  duty  of 
        confidentiality. 

Tr. 4033:14‐22. 

       On December 17, 2012, the jury returned a verdict of guilty on 
all  counts.    The  district  court  subsequently  denied  the  appellants’ 
Rule 29 motions. 

       On  May  2,  2013,  the  district  court  sentenced  Newman  to  an 
aggregate term of 54 months’ imprisonment, to be followed by one 
year  of  supervised  release,  imposed  a  $500  mandatory  special 
assessment,  and  ordered  Newman  to  pay  a  $1  million  fine  and  to 
forfeit  $737,724.    On  May  13,  2013,  the  district  court  sentenced 
Chiasson  to  an  aggregate  term  of  78  months’  imprisonment,  to  be 
followed  by  one  year  of  supervised  release,  imposed  a  $600 
mandatory special assessment, and ordered him to pay a $5 million 
fine  and  forfeiture  in  an  amount  not  to  exceed  $2  million.2    This 
appeal followed. 



                                                           
2 The district court subsequently set the forfeiture amount at $1,382,217. 
9                                                     Nos. 13‐1837‐cr; 13‐1917‐cr 
 



                                  DISCUSSION 

      Newman  and  Chiasson  raise  a  number  of  arguments  on 
appeal.    Because  we  conclude  that  the  jury  instructions  were 
erroneous  and  that  there  was  insufficient  evidence  to  support  the 
convictions, we address only the arguments relevant to these issues. 
We review jury instructions de novo with regard to whether the jury 
was misled or inadequately informed about the applicable law.  See 
United States v. Moran‐Toala, 726 F.3d 334, 344 (2d Cir. 2013).                                                  
I.        The Law of Insider Trading 
      Section  10(b)  of  the  1934  Act, 15 U.S.C. §  78j(b),  prohibits  the 
use “in connection with the purchase or sale of any security . . . [of] 
any  manipulative  or  deceptive  device  or  contrivance  in 
contravention of such rules and regulations as the Commission may 
prescribe  .  .  .  .”  Although  Section  10(b)  was  designed  as  a  catch‐all 
clause  to  prevent  fraudulent  practices,  Ernst  &  Ernst  v.  Hochfelder, 
425  U.S.  185,  202‐06  (1976),  neither  the  statute  nor  the  regulations 
issued  pursuant  to  it,  including  Rule  10b‐5,  expressly  prohibit 
insider  trading.    Rather,  the  unlawfulness  of  insider  trading  is 
predicated  on  the  notion  that  insider  trading  is  a  type  of  securities 
fraud  proscribed  by  Section  10(b)  and  Rule  10b‐5.    See  Chiarella  v. 
United States, 445 U.S. 222, 226‐30 (1980). 
        A.      The “Classical” and “Misappropriation” Theories of 
                Insider Trading 
       The classical theory holds that a corporate insider (such as an 
officer  or  director)  violates  Section  10(b)  and  Rule  10b‐5  by  trading 
in  the  corporation’s  securities  on  the  basis  of  material,  nonpublic 
information  about  the  corporation.    Id.  at  230.    Under  this  theory, 
there  is  a  special  “relationship  of  trust  and  confidence  between  the 
shareholders of a corporation and those insiders who have obtained 
confidential  information  by  reason  of  their  position  within  that 
10                                                Nos. 13‐1837‐cr; 13‐1917‐cr 
 



corporation.”    Id.  at  228.    As  a  result  of  this  relationship,  corporate 
insiders  that  possess  material,  nonpublic  information  have  “a  duty 
to  disclose  [or  to  abstain  from  trading]  because  of  the  ‘necessity  of 
preventing a corporate insider from . . . tak[ing] unfair advantage of 
. . . uninformed . . . stockholders.’” Id. at 228‐29 (citation omitted).   
       In accepting this theory of insider trading, the Supreme Court 
explicitly  rejected  the  notion  of  “a  general  duty  between  all 
participants  in  market  transactions  to  forgo  actions  based  on 
material,  nonpublic  information.”  Id.  at  233.    Instead,  the  Court 
limited the scope of insider trading liability to situations where the 
insider  had  “a  duty  to  disclose  arising  from  a  relationship  of  trust 
and  confidence  between  parties  to  a  transaction,” such  as  that 
between corporate officers and shareholders.  Id. at 230.   
        An  alternative,  but  overlapping,  theory  of  insider  trading 
liability,  commonly  called  the  “misappropriation”  theory,  expands 
the  scope  of  insider  trading  liability  to  certain  other  “outsiders,” 
who do not have any fiduciary or other relationship to a corporation 
or  its  shareholders.    Liability  may  attach  where  an  “outsider” 
possesses  material  non‐public  information  about  a  corporation  and 
another  person  uses  that  information  to  trade  in  breach  of  a  duty 
owed  to  the  owner.    United  States  v.  O’Hagan,  521  U.S.  642,  652‐53 
(1997); United States v. Libera, 989 F.2d 596, 599‐600 (2d Cir. 1993).  In 
other  words,  such  conduct  violates  Section  10(b) because  the 
misappropriator engages in deception by pretending “loyalty to the 
principal  while  secretly  converting  the  principal’s  information  for 
personal gain.” Obus, 693 F.3d at 285 (citations omitted). 
       B.      Tipping Liability  
       The  insider  trading  case  law,  however,  is  not  confined  to 
insiders  or  misappropriators who  trade  for  their  own  accounts.    Id. 
at  285.    Courts  have  expanded  insider  trading  liability  to  reach 
situations  where  the  insider  or  misappropriator  in  possession  of 
11                                                Nos. 13‐1837‐cr; 13‐1917‐cr 
 



material nonpublic information (the “tipper”) does not himself trade 
but  discloses  the  information  to  an  outsider  (a  “tippee”)  who  then 
trades on the basis of the information before it is publicly disclosed.  
See  Dirks,  463  U.S.  at  659.    The  elements  of  tipping  liability  are  the 
same,  regardless  of  whether  the  tipper’s  duty  arises  under  the 
“classical” or the “misappropriation” theory.  Obus, 693 F.3d at 285‐
86.   
       In Dirks, the Supreme Court addressed the liability of a tippee 
analyst who received material, nonpublic information about possible 
fraud at an insurance company from one of the insurance company’s 
former  officers.    Dirks,  463  U.S.  at  648‐49.    The  analyst  relayed  the 
information  to  some  of  his  clients  who  were  investors  in  the 
insurance  company,  and  some  of  them,  in  turn,  sold  their  shares 
based  on  the  analyst’s  tip.    Id.    The  SEC  charged  the  analyst  Dirks 
with  aiding  and  abetting  securities  fraud  by  relaying  confidential 
and material inside information to people who traded the stock.   
       In  reviewing  the  appeal,  the  Court  articulated  the  general 
principle  of  tipping  liability:  “Not  only  are  insiders  forbidden  by 
their  fiduciary  relationship  from  personally  using  undisclosed 
corporate  information  to  their  advantage,  but  they  may  not  give 
such  information  to  an  outsider  for  the  same  improper  purpose  of 
exploiting  the  information  for  their  personal  gain.”    Id.  at  659 
(citation  omitted).    The  test  for  determining  whether  the  corporate 
insider  has  breached  his  fiduciary  duty  “is  whether  the  insider 
personally  will  benefit,  directly  or  indirectly,  from  his  disclosure.  
Absent some personal gain, there has been no breach of duty . . . .” Id. at 
662 (emphasis added).   
        The Supreme Court rejected the SEC’s theory that a recipient 
of  confidential  information  (i.e.  the  “tippee”)  must  refrain  from 
trading “whenever he receives inside information from an insider.”  
Id.  at  655.    Instead,  the  Court  held  that  “[t]he  tippee’s  duty  to 
12                                               Nos. 13‐1837‐cr; 13‐1917‐cr 
 



disclose or abstain is derivative from that of the insider’s duty.” Id. 
at 659.  Because the tipper’s breach of fiduciary duty requires that he 
“personally will benefit, directly or indirectly, from his disclosure,” 
id.  at  662,  a  tippee  may  not  be  held  liable  in  the  absence  of  such 
benefit.        Moreover,  the  Supreme  Court  held  that  a  tippee  may  be 
found liable “only when the insider has breached his fiduciary duty . 
.  .  and  the  tippee  knows  or  should  know  that  there  has  been  a 
breach.”  Id. at 660 (emphasis added). In Dirks, the corporate insider 
provided the confidential information in order to expose a fraud in 
the  company  and  not  for  any  personal  benefit,  and  thus,  the  Court 
found  that  the  insider  had  not  breached  his  duty  to  the  company’s 
shareholders and that Dirks could not be held liable as tippee. 
       E.     Mens Rea                 
       Liability  for  securities  fraud  also  requires  proof  that  the 
defendant  acted  with  scienter,  which  is  defined  as  “a  mental  state 
embracing intent to deceive, manipulate or defraud.” Hochfelder, 425 
U.S.  at  193  n.12.    In  order  to  establish  a  criminal  violation  of  the 
securities laws, the Government must show that the defendant acted 
“willfully.” 15 U.S.C. § 78ff(a).  We have defined willfulness in this 
context “as a realization on the defendant’s part that he was doing a 
wrongful act under the securities laws.”  United States v. Cassese, 428 
F.3d  92,  98  (2d  Cir.  2005)  (internal  quotation  marks  and  citations 
omitted);  see  also  United  States  v.  Dixon,  536 F.2d 1388,  1395  (2d  Cir. 
1976)  (holding  that  to  establish  willfulness,  the  Government  must 
“establish a realization on the defendant’s part that he was doing a 
wrongful  act  .  .  .  under  the  securities  laws”  and  that  such  an  act 
“involve[d]  a  significant  risk  of  effecting  the  violation  that 
occurred.”) (quotation omitted).   
II.    The Requirements of Tippee Liability 
        The  Government  concedes  that  tippee  liability requires  proof 
of  a  personal  benefit  to  the  insider.    Gov’t  Br.  56.    However,  the 
13                                                Nos. 13‐1837‐cr; 13‐1917‐cr 
 



Government argues that it was not required to prove that Newman 
and Chiasson knew that the insiders at Dell and NVIDIA received a 
personal  benefit  in  order  to  be  found  guilty  of  insider  trading.  
Instead,  the  Government  contends,  consistent  with  the  district 
court’s  instruction,  that  it  merely  needed  to  prove  that  the 
“defendants  traded  on  material,  nonpublic  information  they  knew 
insiders  had  disclosed  in  breach  of  a  duty  of  confidentiality  .  .  .  .”
Gov’t Br. 58.   
        In support of this position, the Government cites Dirks for the 
proposition  that  the  Supreme  Court  only  required  that  the  “tippee 
know that the tipper disclosed information in breach of a duty.”  Id. at 
40 (citing Dirks, 463 U.S. at 660) (emphasis added).  In addition, the 
Government relies on dicta in a number of our decisions post‐Dirks, 
in which we have described the elements of tippee liability without 
specifically stating that the Government must prove that the tippee 
knew  that  the  corporate  insider  who  disclosed  confidential 
information did so for his own personal benefit. Id. at 41‐44 (citing, 
inter  alia,  United  States  v.  Jiau,  734  F.3d  147,  152‐53  (2d  Cir.  2013); 
Obus,  693  F.3d  at  289;  S.E.C.  v.  Warde,  151  F.3d  42,  48‐49  (2d  Cir. 
1998)).  By selectively parsing this dictum, the Government seeks to 
revive  the  absolute  bar  on  tippee  trading  that  the  Supreme  Court 
explicitly rejected in Dirks. 
        Although  this  Court  has  been  accused  of  being  “somewhat 
Delphic” in our discussion of what is required to demonstrate tippee 
liability,  United  States  v.  Whitman,  904  F.  Supp.  2d  363,  371  n.6 
(S.D.N.Y.  2012),  the  Supreme  Court  was  quite  clear  in  Dirks.    First, 
the  tippee’s  liability  derives  only  from  the  tipper’s  breach  of  a 
fiduciary  duty,  not  from  trading  on  material,  non‐public 
information.    See  Chiarella,  445  U.S.  at  233  (noting  that  there  is  no 
“general  duty  between  all  participants  in  market  transactions  to 
forgo  actions  based  on  material,  nonpublic  information”).    Second, 
the  corporate  insider  has  committed  no  breach  of  fiduciary  duty 
14                                             Nos. 13‐1837‐cr; 13‐1917‐cr 
 



unless he receives a personal benefit in exchange for the disclosure.  
Third, even in the presence of a tipper’s breach, a tippee is liable only 
if he knows or should have known of the breach.  
        While  we  have  not  yet  been  presented  with  the  question  of 
whether  the  tippee’s  knowledge  of  a  tipper’s  breach  requires 
knowledge  of  the  tipper’s  personal  benefit,  the  answer  follows 
naturally  from  Dirks.    Dirks  counsels  us  that  the  exchange  of 
confidential information for personal benefit is not separate from an 
insider’s  fiduciary  breach;  it  is  the  fiduciary  breach  that  triggers 
liability  for  securities  fraud  under  Rule  10b‐5.  For  purposes  of 
insider  trading  liability,  the  insider’s  disclosure  of  confidential 
information,  standing  alone,  is  not  a  breach.    Thus,  without 
establishing  that  the  tippee  knows  of  the  personal  benefit  received 
by  the  insider  in  exchange  for  the  disclosure,  the  Government 
cannot meet its burden of showing that the tippee knew of a breach. 
        The  Government’s  overreliance  on  our  prior  dicta  merely 
highlights  the  doctrinal  novelty  of  its  recent  insider  trading 
prosecutions,  which  are  increasingly  targeted  at  remote  tippees 
many levels removed from corporate insiders.  By contrast, our prior 
cases  generally  involved  tippees  who  directly  participated  in  the 
tipper’s  breach  (and  therefore  had  knowledge  of  the  tipper’s 
disclosure  for  personal  benefit)  or  tippees  who  were  explicitly 
apprised  of  the  tipper’s  gain  by  an  intermediary  tippee.  See,  e.g., 
Jiau,  734  F.3d  at  150  (“To  provide  an  incentive,  Jiau  promised  the 
tippers  insider  information  for  their  own  private  trading.”);  United 
States  v.  Falcone,  257  F.3d  226,  235  (2d  Cir.  2001)  (affirming 
conviction  of  remote  tipper  where  intermediary  tippee  paid  the 
inside  tipper  and  had  told  remote  tippee  “the  details  of  the 
scheme”);  Warde,  151  F.3d  at  49  (tipper  and  tippee  engaged  in 
parallel  trading  of  the  inside  information  and  “discussed  not  only 
the  inside  information,  but  also  the  best  way  to  profit  from  it”); 
United  States  v.  Mylett,  97  F.3d  663  (2d  Cir.  1996)  (tippee acquired 
15                                                Nos. 13‐1837‐cr; 13‐1917‐cr 
 



inside information directly from his insider friend).  We note that the 
Government has not cited, nor have we found, a single case in which 
tippees  as  remote  as  Newman  and  Chiasson  have  been  held 
criminally liable for insider trading.   
        Jiau illustrates the importance of this distinction quite clearly.  
In  Jiau,  the  panel  was  presented  with  the  question  of  whether  the 
evidence  at  trial  was  sufficient  to  prove  that  the  tippers  personally 
benefitted  from  their  disclosure  of  insider  information.    In  that 
context, we summarized the elements of criminal liability as follows:  
       (1)  the  insider‐tippers  .  .  .  were  entrusted  the  duty  to  protect 
       confidential  information,  which  (2)  they  breached  by 
       disclosing [the information] to their tippee . . . , who (3) knew 
       of [the tippers’] duty and (4) still used the information to trade 
       a  security  or  further  tip  the  information  for  [the  tippee’s] 
       benefit,  and  finally  (5)  the  insider‐tippers  benefited  in  some 
       way from their disclosure.  
Jiau, 734 F.3d at 152‐53 (citing Dirks, 463 U.S. at 659‐64; Obus, 693 F. 
3d  at  289).    The  Government  relies  on  this  language  to  argue  that 
Jiau is merely the most recent in a string of cases in which this Court 
has  found  that  a  tippee,  in  order  to  be  criminally  liable  for  insider 
trading,  need  know  only  that  an  insider‐tipper  disclosed 
information  in  breach  of  a  duty  of  confidentiality.    Gov’t  Br.  43.  
However,  we  reject  the  Government’s  position  that  our  cursory 
recitation of the elements in Jiau suggests that criminal liability may 
be imposed on a defendant based only on knowledge of a breach of 
a  duty  of  confidentiality.    In  Jiau,  the  defendant  knew  about  the 
benefit because she provided it.  For that reason, we had no need to 
reach the question of whether knowledge of a breach requires that a 
tippee know that a personal benefit was provided to the tipper.   
      In  light  of  Dirks,  we  find  no  support  for  the  Government’s 
contention that knowledge of a breach of the duty of confidentiality 
16                                                 Nos. 13‐1837‐cr; 13‐1917‐cr 
 



without  knowledge  of  the  personal  benefit  is  sufficient  to  impose 
criminal  liability.    Although  the  Government  might  like  the  law  to 
be different, nothing in the law requires a symmetry of information 
in  the  nation’s  securities  markets.    The  Supreme  Court  explicitly 
repudiated this premise not only in Dirks, but in a predecessor case, 
Chiarella  v.  United  States.    In  Chiarella,  the  Supreme  Court  rejected 
this  Circuit’s  conclusion  that  “the  federal  securities  laws  have 
created a system providing equal access to information necessary for 
reasoned and intelligent investment decisions . . . . because [material 
non‐public]  information  gives  certain  buyers  or  sellers  an  unfair 
advantage  over  less  informed  buyers  and  sellers.”    445  U.S.  at  232.  
The  Supreme  Court  emphasized  that  “[t]his  reasoning  suffers  from 
[a]  defect.  .  .  .  [because]  not  every  instance  of  financial  unfairness 
constitutes  fraudulent  activity  under  §  10(b).”    Id.    See  also  United 
States  v.  Chestman,  947  F.2d  551,  578  (2d  Cir.  1991)  (Winter,  J., 
concurring)  (“[The  policy  rationale  [for  prohibiting  insider  trading] 
stops  well  short  of  prohibiting  all  trading  on  material  nonpublic 
information.  Efficient  capital  markets  depend  on  the  protection  of 
property  rights  in  information.    However,  they  also  require  that 
persons  who  acquire  and  act  on  information  about  companies  be 
able  to  profit  from  the  information  they  generate  .  .  .  .”).    Thus,  in 
both  Chiarella  and  Dirks,  the  Supreme  Court  affirmatively 
established  that  insider  trading  liability  is  based  on  breaches  of 
fiduciary duty, not on informational asymmetries.  This is a critical 
limitation  on  insider  trading  liability  that  protects  a  corporation’s 
interests in confidentiality while promoting efficiency in the nation’s 
securities markets.           
      As  noted  above,  Dirks  clearly  defines  a  breach  of  fiduciary 
duty  as  a  breach  of  the  duty  of  confidentiality  in  exchange  for  a 
personal  benefit.    See  Dirks,  463  U.S.  at  662.    Accordingly,  we 
conclude  that  a  tippee’s  knowledge  of  the  insider’s  breach 
necessarily  requires  knowledge  that  the  insider  disclosed 
17                                                             Nos. 13‐1837‐cr; 13‐1917‐cr 
 



confidential  information  in  exchange  for  personal  benefit.    In 
reaching  this  conclusion,  we  join  every  other  district  court  to  our 
knowledge  –  apart  from  Judge  Sullivan3  –  that  has  confronted  this 
question.    Compare  United  States  v.  Rengan  Rajaratnam,  No.  13‐211 
(S.D.N.Y.  July  1,  2014)  (Buchwald,  J.);  United  States  v.  Martoma,  No. 
12‐973  (S.D.N.Y.  Feb.  4,  2014)  (Gardephe,  J.);  United  States  v. 
Whitman, 904 F. Supp. 2d 363, 371 (S.D.N.Y. 2012) (Rakoff, J.); United 
States  v.  Raj  Rajaratnam,  802  F.  Supp.  2d  491,  499  (S.D.N.Y.  2011) 
(Holwell, J.); State Teachers Retirement Bd. v. Fluor Corp., 592 F. Supp. 
592,  594  (S.D.N.Y.  1984)  (Sweet,  J.),4  with  United  States  v.  Steinberg, 
No. 12‐121, 2014 WL 2011685 at *5 (S.D.N.Y. May 15, 2014) (Sullivan, 
J.),  and  United  States  v.  Newman,  No.  12‐121  (S.D.N.Y.  Dec.  6,  2012) 
(Sullivan, J.).5 
                                                           
3 Although the Government argues that district court decisions in S.E.C. v. Thrasher, 152 

F. Supp. 2d 291 (S.D.N.Y. 2001) and S.E.C. v. Musella, 678 F. Supp. 1060 (S.D.N.Y. 1988) 
support their position, these cases merely stand for the unremarkable proposition that a 
tippee does not need to know the details of the insider’s disclosure of information.  The 
district  courts  determined  that  the  tippee  did  not  have  to  know  for  certain  how 
information  was  disclosed,  Thrasher,  152  F.  Supp.  2d  at  304‐05,  nor  the  identity  of  the 
insiders, Musella, 678 F. Supp. at 1062‐63.  This is not inconsistent with a requirement that 
a  defendant  tippee  understands  that  some  benefit  is  being  provided  in  return  for  the 
information.     
4 See also United States v. Santoro, 647 F. Supp. 153, 170‐71 (E.D.N.Y. 1986) (“An allegation 

that the tippee knew of the tipper’s breach necessarily charges that the tippee knew that 
the tipper was acting for personal gain.”) rev’d on other grounds sub nom. United States v. 
Davidoff,  845  F.2d  1151  (2d  Cir.  1988);  Hernandez  v.  United  States,  450  F.  Supp.  2d  1112, 
1118  (C.D.  Cal.  2006)  (“[U]nder  the  standard  set  forth  in  Dirks”  a  tippee  can  be  liable 
under Section 10(b) and Rule 10(b)‐5 “if the tippee had knowledge of the insider‐tipper’s 
personal gain.”). 
5 We note that Judge Sullivan had an opportunity to address the issue in Steinberg only 

because the Government chose to charge Matthew Steinberg in the same criminal case as 
Newman and Chiasson by filing a superseding indictment.  Notably, the Government 
superseded to add Steinberg on March 29, 2013, after the conclusion of the Newman trial, 
after Judge Sullivan refused to give the defendants’ requested charge on scienter now at 
issue on this appeal, and at a time when there was no possibility of a joint trial with the 
Newman defendants.  
18                                               Nos. 13‐1837‐cr; 13‐1917‐cr 
 



       Our  conclusion  also  comports  with  well‐settled  principles  of 
substantive criminal law.  As the Supreme Court explained in Staples 
v.  United  States,  511  U.S.  600,  605  (1994),  under  the  common  law, 
mens rea, which requires that the defendant know the facts that make 
his  conduct  illegal,  is  a  necessary  element  in  every  crime.    Such  a 
requirement  is  particularly  appropriate  in  insider  trading  cases 
where we have acknowledged “it is easy to imagine a . . . trader who 
receives  a  tip  and  is  unaware  that  his  conduct  was  illegal  and 
therefore wrongful.” United States v. Kaiser, 609 F.3d 556, 569 (2d Cir. 
2010).    This  is  also  a  statutory  requirement,  because  only  “willful” 
violations  are  subject  to  criminal  provision.    See  United  States  v. 
Temple,  447  F.3d  130,  137  (2d  Cir.  2006)  (“‘Willful’  repeatedly  has 
been defined in the criminal context as intentional, purposeful, and 
voluntary, as distinguished from accidental or negligent”). 
      In sum, we hold that to sustain an insider trading conviction 
against a tippee, the Government must prove each of the following 
elements  beyond  a  reasonable  doubt:  that  (1)  the  corporate  insider 
was  entrusted  with  a  fiduciary  duty;  (2)  the  corporate  insider 
breached  his  fiduciary  duty  by  (a)  disclosing  confidential 
information to a tippee (b) in exchange for a personal benefit; (3) the 
tippee knew of the tipper’s breach, that is, he knew the information 
was  confidential  and  divulged  for  personal  benefit;  and  (4)  the 
tippee still used that information to trade in a security or tip another 
individual  for  personal  benefit.    See  Jiau,  734  F.3d  at  152‐53;  Dirks, 
463 U.S. at 659‐64.   
       In view of this conclusion, we find, reviewing the charge as a 
whole, United States v. Mitchell, 328 F.3d 77, 82 (2d Cir. 2003), that the 
district court’s instruction failed to accurately advise the jury of the 
law.  The district court charged the jury that the Government had to 
prove: (1) that the insiders had a “fiduciary or other relationship of 
trust  and  confidence”  with  their  corporations;  (2)  that  they 
“breached  that  duty  of  trust  and  confidence  by  disclosing  material, 
19                                                Nos. 13‐1837‐cr; 13‐1917‐cr 
 



nonpublic information”; (3) that they “personally benefited in some 
way”  from  the  disclosure;  (4)  “that  the  defendant  .  .  .  knew  the 
information  he  obtained  had  been  disclosed  in  breach  of  a  duty”; 
and  (5)  that  the  defendant  used  the  information  to  purchase  a 
security.    Under  these  instructions,  a  reasonable  juror  might  have 
concluded  that  a  defendant  could  be  criminally  liable  for  insider 
trading merely if such defendant knew that an insider had divulged 
information that was required to be kept confidential.  But a breach 
of the duty of confidentiality is not fraudulent unless the tipper acts 
for  personal  benefit,  that  is  to  say,  there  is  no  breach  unless  the 
tipper  “is  in  effect  selling  the  information  to  its  recipient  for  cash, 
reciprocal  information,  or  other  things  of  value  for  himself.  .  .  .” 
Dirks,  463  U.S.  at  664  (quotation  omitted).    Thus,  the  district  court 
was required to instruct the jury that the Government had to prove 
beyond  a  reasonable  doubt  that  Newman  and  Chiasson  knew  that 
the tippers received a personal benefit for their disclosure.  
      The  Government  argues  that  any  possible  instructional  error 
was harmless because the jury could have found that Newman and 
Chiasson  inferred  from  the  circumstances  that  some  benefit  was 
provided  to  (or  anticipated  by)  the  insiders.  Gov’t  Br.  60.    We 
disagree.   
       An  instructional  error  is  harmless  only  if  the  Government 
demonstrates  that  it  is  “clear  beyond  a  reasonable  doubt  that  a 
rational  jury  would  have  found  the  defendant  guilty  absent  the 
error[.]”  Neder v. United States, 527 U.S. 1, 17‐18 (1999); accord Moran‐
Toala, 726 F.3d at 345; United States v. Quattrone, 441 F.3d 153, 180 (2d 
Cir. 2006).  The harmless error inquiry requires us to view whether 
the  evidence  introduced  was  “uncontested  and  supported  by 
overwhelming  evidence”  such  that  it  is  “clear  beyond  a  reasonable 
doubt  that  a  rational  jury  would  have  found  the  defendant  guilty 
absent  the  error.”    Neder,  527  U.S.  at  18.    Here  both  Chiasson  and 
Newman  contested  their  knowledge  of  any  benefit  received  by  the 
20                                              Nos. 13‐1837‐cr; 13‐1917‐cr 
 



tippers and, in fact, elicited evidence sufficient to support a contrary 
finding.  Moreover, we conclude that the Government’s evidence of 
any  personal  benefit  received  by  the  insiders  was  insufficient  to 
establish  tipper  liability  from  which  Chiasson  and  Newman’s 
purported tippee liability would derive.   
III.    Insufficiency of the Evidence 
       As a general matter, a defendant challenging the sufficiency of 
the  evidence  bears  a  heavy  burden,  as  the  standard  of  review  is 
exceedingly  deferential.  United  States  v.  Coplan,  703  F.3d  46,  62  (2d 
Cir.  2012).    Specifically,  we  “must  view  the  evidence  in  the  light 
most  favorable  to  the  Government,  crediting  every  inference  that 
could have been drawn in the Government’s favor, and deferring to 
the jury’s assessment of witness credibility and its assessment of the 
weight of the evidence.”  Id. (citing United States v. Chavez, 549 F.3d 
119, 124 (2d Cir. 2008)).  Although sufficiency review is de novo, we 
will uphold the judgments of conviction if “any rational trier of fact 
could  have  found  the  essential  elements  of  the  crime  beyond  a 
reasonable doubt.”  Id. (citing United States v. Yannotti, 541 F.3d 112, 
120  (2d  Cir.  2008)  (emphasis  omitted);  Jackson  v.  Virginia,  443  U.S. 
307,  319  (1979)).    This  standard  of  review  draws  no  distinction 
between  direct  and  circumstantial  evidence.    The  Government  is 
entitled  to  prove  its  case  solely  through  circumstantial  evidence, 
provided,  of  course,  that  the  Government  still  demonstrates  each 
element  of  the  charged  offense  beyond  a  reasonable  doubt. United 
States v. Lorenzo, 534 F.3d 153, 159 (2d Cir. 2008). 
       However, if the evidence “is nonexistent or so meager,” United 
States v. Guadagna, 183 F.3d 122, 130 (2d Cir. 1999), such that it “gives 
equal or nearly equal circumstantial support to a theory of guilt and 
a  theory  of  innocence,  then  a  reasonable  jury  must  necessarily 
entertain a  reasonable  doubt,” Cassese,  428 F.3d  at  99.    Because  few 
events in the life of an individual are more important than a criminal 
21                                                Nos. 13‐1837‐cr; 13‐1917‐cr 
 



conviction,  we  continue  to  consider  the  “beyond  a  reasonable 
doubt”  requirement  with  utmost  seriousness.    Cassese,  428  F.3d  at 
102.    Here,  we  find  that  the  Government’s  evidence  failed  to  reach 
that threshold, even when viewed in the light most favorable to it.  
       The circumstantial evidence in this case was simply too thin to 
warrant  the  inference  that  the  corporate  insiders  received  any 
personal  benefit  in  exchange  for  their  tips.    As  to  the  Dell  tips,  the 
Government  established  that  Goyal  and  Ray  were  not  “close” 
friends,  but  had  known  each  other  for  years,  having  both  attended 
business  school  and  worked  at  Dell  together.    Further,  Ray,  who 
wanted  to  become  a  Wall  Street  analyst  like  Goyal,  sought  career 
advice  and  assistance  from  Goyal.    The  evidence  further  showed 
that  Goyal  advised  Ray  on  a  range  of  topics,  from  discussing  the 
qualifying  examination  in  order  to  become  a  financial  analyst  to 
editing  Ray’s  résumé  and  sending  it  to  a  Wall  Street  recruiter,  and 
that some of this assistance began before Ray began to provide tips 
about  Dell’s  earnings.    The  evidence  also  established  that  Lim  and 
Choi  were  “family  friends”  that  had  met  through  church  and 
occasionally socialized together.  The Government argues that these 
facts  were  sufficient  to  prove  that  the  tippers  derived  some  benefit 
from  the  tip.    We  disagree.    If  this  was  a  “benefit,”  practically 
anything would qualify.  
       We have observed that “[p]ersonal benefit is broadly defined 
to  include  not  only  pecuniary  gain,  but  also,  inter  alia,  any 
reputational  benefit  that  will  translate  into  future  earnings  and  the 
benefit one would obtain from simply making a gift of confidential 
information  to  a  trading  relative  or  friend.”  Jiau,  734  F.  3d  at  153 
(internal  citations,  alterations,  and  quotation  marks  deleted).  This 
standard,  although  permissive,  does  not  suggest  that  the 
Government may prove the receipt of a personal benefit by the mere 
fact of a friendship, particularly of a casual or social nature.  If that 
were true, and the Government was allowed to meet its burden by 
22                                             Nos. 13‐1837‐cr; 13‐1917‐cr 
 



proving  that  two  individuals  were  alumni  of  the  same  school  or 
attended  the  same  church,  the  personal  benefit  requirement  would 
be a nullity. To the extent Dirks suggests that a personal benefit may 
be  inferred  from  a  personal  relationship  between  the  tipper  and 
tippee,  where  the  tippee’s  trades  “resemble  trading  by  the  insider 
himself followed by a gift of the profits to the recipient,” see 643 U.S. 
at  664,  we  hold  that  such  an  inference  is  impermissible  in  the 
absence  of  proof  of  a  meaningfully  close  personal  relationship  that 
generates  an  exchange  that  is  objective,  consequential,  and 
represents  at  least  a  potential  gain  of  a  pecuniary  or  similarly 
valuable nature.  In other words, as Judge Walker noted in Jiau, this 
requires  evidence  of  “a  relationship  between  the  insider  and  the 
recipient that suggests a quid pro quo from the latter, or an intention 
to benefit the [latter].”  Jiau, 734 F. 3d at 153.  
       While  our  case  law at times  emphasizes  language  from  Dirks 
indicating that the tipper’s gain need not be immediately pecuniary, it 
does  not  erode  the  fundamental  insight  that,  in  order  to  form  the 
basis  for  a  fraudulent  breach,  the  personal  benefit  received  in 
exchange for confidential information must be of some consequence.  
For  example,  in  Jiau,  we  noted  that  at  least  one  of  the  corporate 
insiders received something more than the ephemeral benefit of the 
“value[]  [of]  [Jiau’s]  friendship”  because  he  also  obtained  access  to 
an  investment  club  where  stock  tips  and  insight  were  routinely 
discussed.    Id.    Thus,  by  joining  the  investment  club,  the  tipper 
entered  into  a  relationship  of quid  quo  pro with  Jiau,  and  therefore 
had  the  opportunity  to  access  information  that  could  yield  future 
pecuniary gain.  Id; see also SEC v. Yun, 327 F.3d 1263, 1280 (11th Cir. 
2003) (finding evidence of personal benefit where tipper and tippee 
worked  closely  together  in  real  estate  deals  and  commonly  split 
commissions on various real estate transactions); SEC v. Sargent, 229 
F.3d 68, 77 (1st Cir. 2000) (finding evidence of personal benefit when 
23                                             Nos. 13‐1837‐cr; 13‐1917‐cr 
 



the tipper passed information to a friend who referred others to the 
tipper for dental work). 
        Here the “career advice” that Goyal gave Ray, the Dell tipper, 
was little more than the encouragement one would generally expect 
of  a  fellow  alumnus  or  casual  acquaintance.    See,  e.g.,  J.  A.  2080 
(offering  “minor  suggestions”  on  a  resume),  J.A.  2082  (offering 
advice  prior  to  an  informational  interview).    Crucially,  Goyal 
testified  that  he  would  have  given  Ray  advice  without  receiving 
information  because  he  routinely  did  so  for  industry  colleagues.  
Although  the  Government  argues  that  the  jury  could  have 
reasonably inferred from the evidence that Ray and Goyal swapped 
career  advice  for  inside  information,  Ray  himself  disavowed  that 
any such quid pro quo existed.  Further, the evidence showed Goyal 
began  giving  Ray  “career  advice”  over  a  year  before  Ray  began 
providing any insider information.  Tr. 1514.  Thus, it would not be 
possible under the circumstances for a jury in a criminal trial to find 
beyond  a  reasonable  doubt  that  Ray  received  a  personal  benefit  in 
exchange  for  the  disclosure  of  confidential  information.    See,  e.g., 
United States v. D’Amato, 39 F.3d 1249, 1256 (2d Cir. 1994) (evidence 
must be sufficient to “reasonably infer” guilt).   
      The  evidence  of  personal  benefit  was  even  more  scant  in  the 
NVIDIA  chain.    Choi  and  Lim  were  merely  casual  acquaintances.  
The evidence did not establish a history of loans or personal favors 
between  the  two.    During  cross  examination,  Lim  testified  that  he 
did  not  provide  anything  of  value  to  Choi  in  exchange  for  the 
information.    Tr.  3067‐68.    Lim  further  testified  that  Choi  did  not 
know  that  Lim  was  trading  NVIDIA  stock  (and  in  fact  for  the 
relevant  period  Lim  did  not  trade  stock),  thus  undermining  any 
inference  that  Choi  intended  to  make  a  “gift”  of  the  profits  earned 
on any transaction based on confidential information.   
24                                              Nos. 13‐1837‐cr; 13‐1917‐cr 
 



       Even  assuming  that  the  scant  evidence  described  above  was 
sufficient  to  permit  the  inference  of  a  personal  benefit,  which  we 
conclude  it  was  not,  the  Government  presented  absolutely  no 
testimony  or  any  other  evidence  that Newman and  Chiasson  knew 
that  they  were  trading  on  information  obtained  from  insiders,  or 
that  those  insiders  received  any  benefit  in  exchange  for  such 
disclosures,  or  even  that  Newman  and  Chiasson  consciously 
avoided  learning  of  these  facts.    As  discussed  above,  the 
Government  is  required  to  prove  beyond  a  reasonable  doubt  that 
Newman  and  Chiasson  knew  that  the  insiders  received  a  personal 
benefit in exchange for disclosing confidential information.     
        It  is  largely  uncontroverted  that  Chiasson  and  Newman,  and 
even  their  analysts,  who  testified  as  cooperating  witnesses  for  the 
Government,  knew  next  to  nothing  about  the  insiders  and  nothing 
about  what,  if  any,  personal  benefit  had  been  provided  to  them.  
Adondakis said that he did not know what the relationship between 
the  insider  and  the  first‐level  tippee  was,  nor  was  he  aware  of  any 
personal  benefits  exchanged  for  the  information,  nor  did  he 
communicate  any  such  information  to  Chiasson.    Adondakis 
testified  that  he  merely  told  Chiasson  that  Goyal  “was  talking  to 
someone  within  Dell,”  and  that  a  friend  of  a  friend  of  Tortora’s 
would be getting NVIDIA information.  Tr. 1708, 1878.  Adondakis 
further  testified  that  he  did  not  specifically  tell  Chiasson  that  the 
source  of  the  NVIDIA  information  worked  at  NVIDIA.    Similarly, 
Tortora  testified  that,  while  he  was  aware  Goyal  received 
information  from  someone  at  Dell  who  had  access  to  “overall” 
financial  numbers,  he  was  not  aware  of  the  insider’s  name,  or 
position,  or  the  circumstances  of  how  Goyal  obtained  the 
information.  Tortora further testified that he did not know whether 
Choi  received  a  personal  benefit  for  disclosing  inside  information 
regarding NVIDIA. 
25                                            Nos. 13‐1837‐cr; 13‐1917‐cr 
 



       The  Government  now  invites  us  to  conclude  that  the  jury 
could have found that the appellants knew the insiders disclosed the 
information  “for  some  personal  reason  rather  than  for  no  reason at 
all.”  Gov’t Br. 65.  But the Supreme Court affirmatively rejected the 
premise  that  a  tipper  who  discloses  confidential  information 
necessarily does so to receive a personal benefit.  See Dirks, 463 U.S. 
at 661‐62 (“All disclosures of confidential corporate information are 
not  inconsistent  with  the  duty  insiders  owe  to  shareholders”).  
Moreover,  it  is  inconceivable  that  a  jury  could  conclude,  beyond  a 
reasonable  doubt,  that  Newman  and  Chiasson  were  aware  of  a 
personal  benefit,  when  Adondakis  and  Tortora,  who  were  more 
intimately  involved  in  the  insider  trading  scheme  as  part  of  the 
“corrupt” analyst group, disavowed any such knowledge. 
         Alternatively,  the  Government  contends  that  the  specificity, 
timing,  and  frequency  of  the  updates  provided  to  Newman  and 
Chiasson  about  Dell  and  NVIDIA  were  so  “overwhelmingly 
suspicious”  that  they  warranted  various  material  inferences  that 
could support a guilty verdict.  Gov’t Br. 65.  Newman and Chiasson 
received  four  updates  on  Dell’s  earnings  numbers  in  the  weeks 
leading  up  to  its  August  2008  earnings  announcement.    Similarly, 
Newman  and  Chiasson  received  multiple  updates  on  NVIDIA’s 
earnings  numbers  between  the  close  of  the  quarter  and  the 
company’s  earnings  announcement.    The  Government  argues  that 
given  the  detailed  nature  and  accuracy  of  these  updates,  Newman 
and  Chiasson  must  have  known,  or  deliberately  avoided  knowing, 
that  the  information  originated  with  corporate  insiders,  and  that 
those  insiders  disclosed  the  information  in  exchange  for  a  personal 
benefit.  We disagree. 
       Even  viewed  in  the  light  most  favorable  to  the  Government, 
the  evidence  presented  at  trial  undermined  the  inference  of 
knowledge in several ways.  The evidence established that analysts 
at  hedge  funds  routinely  estimate  metrics  such  as  revenue,  gross 
26                                            Nos. 13‐1837‐cr; 13‐1917‐cr 
 



margin,  operating  margin,  and  earnings  per  share  through 
legitimate  financial  modeling  using  publicly  available  information 
and educated assumptions about industry and company trends.  For 
example,  on  cross‐examination,  cooperating  witness  Goyal  testified 
that  under  his  financial  model  on  Dell,  when  he  ran  the  model  in 
January  2008  without  any  inside  information,  he  calculated  May 
2008 quarter results of $16.071 billion revenue, 18.5% gross margin, 
and $0.38 earnings per share.  Tr. 1566.  These estimates came very 
close  to  Dell’s  reported  earnings  of  $16.077  billion  revenue;  18.4% 
gross margin, and $0.38 earnings per share.  Appellants also elicited 
testimony  from  the  cooperating  witnesses  and  investor  relations 
associates  that  analysts  routinely  solicited  information  from 
companies in order to check assumptions in their models in advance 
of earnings announcements.  Goyal testified that he frequently spoke 
to internal relations departments to run his model by them and ask 
whether his assumptions were “too high or too low” or in the “ball 
park,”  which  suggests  analysts  routinely  updated  numbers  in 
advance of the earnings announcements. Tr. 1511.  Ray’s supervisor 
confirmed  that  investor  relations  departments  routinely  assisted 
analysts with developing their models 
       Moreover,  the  evidence  established  that  NVIDIA  and  Dell’s 
investor  relations  personnel  routinely  “leaked”  earnings  data  in 
advance  of  quarterly  earnings.    Appellants  introduced  examples  in 
which Dell insiders, including the head of Investor Relations, Lynn 
Tyson,  selectively  disclosed  confidential  quarterly  financial 
information arguably similar to the inside information disclosed by 
Ray  and  Choi  to  establish  relationships  with  financial  firms  who 
might be in a position to buy Dell’s stock.  For example, appellants 
introduced  an  email  Tortora  sent  Newman  summarizing  a 
conversation  he  had  with  Tyson  in  which  she  suggested  “low  12% 
opex  [was]  reasonable”  for  Dell’s  upcoming  quarter  and  that  she 
27                                             Nos. 13‐1837‐cr; 13‐1917‐cr 
 



was  “fairly  confident  on  [operating  margin]  and  [gross  margin].”  
Tr. 568:18‐581:23. 
       No  reasonable  jury  could  have  found  beyond  a  reasonable 
doubt  that  Newman  and  Chiasson  knew,  or  deliberately  avoided 
knowing, that the information originated with corporate insiders.  In 
general,  information  about  a  firm’s  finances  could  certainly  be 
sufficiently detailed and proprietary to permit the inference that the 
tippee knew that the information came from an inside source.  But in 
this case, where the financial information is of a nature regularly and 
accurately  predicted  by  analyst  modeling,  and  the  tippees  are 
several  levels  removed  from  the  source,  the  inference  that 
defendants  knew,  or  should  have  known,  that  the  information 
originated with a corporate insider is unwarranted.  
       Moreover,  even  if  detail  and  specificity  could  support  an 
inference  as  to  the  nature  of  the  source,  it  cannot,  without  more, 
permit  an  inference  as  to  that  source’s  improper  motive  for 
disclosure.  That is especially true here, where the evidence showed 
that corporate insiders at Dell and NVIDIA regularly engaged with 
analysts  and  routinely  selectively  disclosed  the  same  type  of 
information.    Thus,  in  light  of  the  testimony  (much  of  which  was 
adduced from the Government’s own witnesses) about the accuracy 
of  the  analysts’  estimates  and  the  selective  disclosures  by  the 
companies themselves, no rational jury would find that the tips were 
so  overwhelmingly  suspicious  that  Newman  and  Chiasson  either 
knew  or  consciously  avoided  knowing  that  the  information  came 
from corporate insiders or that those insiders received any personal 
benefit in exchange for the disclosure.   
       In short, the bare facts in support of the Government’s theory 
of the case are as consistent with an inference of innocence as one of 
guilt.  Where the evidence viewed in the light most favorable to the 
prosecution gives equal or nearly equal circumstantial support to a 
28                                            Nos. 13‐1837‐cr; 13‐1917‐cr 
 



theory  of  innocence  as  a  theory  of  guilt,  that  evidence  necessarily 
fails to establish guilt beyond a reasonable doubt.  See United States 
v.  Glenn,  312  F.3d  58,  70  (2d  Cir.  2002).    Because  the  Government 
failed to demonstrate that Newman and Chiasson had the intent to 
commit  insider  trading,  it  cannot  sustain  the  convictions  on  either 
the  substantive  insider  trading  counts  or  the  conspiracy  count.  
United States v. Gaviria, 740 F.2d 174, 183 (2d Cir. 1984) (“[W]here the 
crime charged is conspiracy, a conviction cannot be sustained unless 
the  Government  establishes  beyond  a  reasonable  doubt  that  the 
defendant had the specific intent to violate the substantive statute.”) 
(internal  quotation  marks  omitted).  Consequently,  we  reverse 
Newman and Chiasson’s  convictions  and  remand  with  instructions 
to dismiss the indictment as it pertains to them. 
                             CONCLUSION 

      For  the  foregoing  reasons,  we  vacate  the  convictions  and 
remand  for  the  district  court  to  dismiss  the  indictment  with 
prejudice as it pertains to Newman and Chiasson.